Citation Nr: 1132095	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  04-31 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial evaluation in excess of 30 percent for post-operative degenerative disc disease of the cervical spine.

3.  Entitlement to an initial evaluation in excess of 10 percent for right upper extremity radiculopathy.

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected bilateral pes planus.

5.  Entitlement to an initial compensable evaluation for service-connected scars of the neck.  

6.  Entitlement to an initial compensable evaluation for service-connected scars of the left foot.

7.  Entitlement to an initial compensable evaluation for service-connected status-post septoplasty and reduction of turbinates.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to August 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2002, August 2004, and April 2007 rating decisions of the RO.  

In November 2008, the Board remanded this matter to give the RO the opportunity to schedule a hearing before a Decision Review Officer.  A hearing was scheduled to take place in March 2009, but the Veteran failed to appear.  Pursuant to 38 C.F.R. § 20.704(d) (2010), when an appellant fails to report for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing was withdrawn.  

The issue of entitlement to an initial evaluation in excess of 30 percent for post-operative degenerative disc disease of the cervical spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected GERD is manifested by no more than mild symptomatology occurring only a few times a month.

2.  The service-connected right upper extremity radiculopathy is manifested by no more than mild sensory symptomatology.

3.  The service-connected bilateral pes planus is manifested by no more than moderate symptoms.

4.  The service-connected scars of the neck are manifested by no more than two superficial, hardly visible small scars on the back of the neck.

5.  The service-connected scars of the left foot are nontender and well healed.

6.  The service-connected status-post septoplasty and reduction of turbinates is manifested by no more than minimal residuals and no functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7319 (2010).

2.  The criteria for entitlement to a disability evaluation of 20 percent, but no higher, for the Veteran's service-connected right upper extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14a, Diagnostic Code 8510 (2010).

3.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2010).

4.  The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected scars of the neck have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2010); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

5.  The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected scars of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2010), 4.118, Diagnostic Code 7805 (2008).

6.  The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected status-post septoplasty and reduction of turbinates have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6502 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the initial decision on the claims by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the Veteran in November 2002 that fully addressed all three notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond, but the AOJ also readjudicated the claims on a number of occasions after the notice was provided to include in a September 2010 supplemental statement of the case.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Notice consistent with the Court's holding in Dingess was provided in March 2006.  Following the issuance of the March 2006 letter, the RO reconsidered the Veteran's claims on a number of occasions to include in a September 2010 supplemental statement of the case.  See Prickett, 20 Vet. App. at 376 (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, and private medical records.  The Veteran was afforded several VA medical examinations in furtherance of his claims.  The Board observes that all of the examiners had access to and reviewed VA medical records.  There is no indication from a thorough review of the record that the claims file contained any relevant evidence that was not available to the VA examiners.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

GERD

The Veteran's service-connected GERD has been rated zero percent disabling by the RO under the provisions of Diagnostic Code 7319.  38 C.F.R. § 4.119.  

Diagnostic Code 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress is rated as noncompensable (zero percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  
38 C.F.R. § 4.114.

On VA examination in September 2002, the examiner noted a history of chronic gastritis and GERD which the Veteran attributed to chronic NSAID use as well as hiatal hernia.  There was no history of emetinemesis or peptic ulcer disease.  There was no known history of Baer's esophagus.  It was indicated that the Veteran was treated with H2 blockers.  The diagnoses included GERD secondary to hiatal hernia and chronic intermittent gastritis secondary to chronic NSAID use.

On VA examination in July 2003, the Veteran reported a history of severe heartburn, weight loss, and dysphagia, which was treated with Prilosec.  The symptoms subsequently improved.  The Veteran complained of some heartburn with meals but denied weight loss.  Objectively, an upper GI and barium swallow was negative.  The examiner diagnosed a history of GERD that was controlled on medication.

During a March 2008 hospital admission unrelated to GERD, the Veteran denied gastrointestinal problems to include nausea and abdominal pain.  No gastrointestinal problems were noted on objective examination.  Nonetheless, GERD/peptic ulcer disease under treatment was diagnosed.  

On VA examination in April 2009, the Veteran reported that GERD symptoms occurred approximately two or three times a week, although the examiner noted that the Veteran did not describe typical heartburn.  The Veteran also reported episodes of bloating.  The examiner observed that a recent VA progress note indicated that the Veteran reported GERD flare-ups twice monthly consisting of gas and burning and relieved by belching.  A barium swallow and upper GI showed no evidence of hiatal hernia or GERD.  The examiner diagnosed service-connected GERD with no reflux or hiatal hernia, and the examiner noted that some of the Veteran's reported symptoms could be related to a neck condition.  

VA progress notes indicate only very occasional treatment for GERD and that the Veteran reported few or no GERD symptoms with medication.  

The record reflects that the Veteran is employed on a full-time basis in a professional capacity.

The Veteran's GERD symptomatology is generally well controlled with medication and the bulk of the evidence reveals no symptoms or only some symptoms that occur a few times a month.  As such, the Veteran's disability picture does not rise to the level of moderate.  Indeed, there are no frequent episodes of bowel disturbance with abdominal distress, and this had been true throughout the appellate period, as such, a 10 percent evaluation for GERD under Diagnostic Code 7319 is not warranted at any time.  38 C.F.R. § 4.114, Diagnostic Code 7319; Fenderson, supra.

The Board recognizes that on examination in April 2009, the Veteran reported GERD symptoms two or three times a week.  The frequency reported there is much greater than that described elsewhere in the record.  The Board finds these assertions less credible than those made when seeking routine medical treatment because there is a greater incentive to report accurate symptomatology when seeking medical attention than there is during a VA medical examination conducted in conjunction with a claim for increase.  The Board reminds the Veteran that VA decision makers have discretion to accept or reject pieces of evidence provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

While gastritis was noted on VA examination in September 2002, the more recent VA examinations in 2003 and 2009, as well as the other medical evidence of record, do not show a diagnosis of gastritis.  There is no competent evidence of a diagnosis of chronic hypertropic gastritis that would warrant a compensable rating under Diagnostic Code 7307.  

In summary, the Board notes that there is no basis upon which to assign a higher disability evaluation in that the Veteran manifests no separate and distinct symptoms of GERD that are not contemplated in the currently assigned zero percent rating permitted under the Schedule.  See Schafrath, supra.

The Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Rice, supra.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected GERD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's GERD with the established criteria found in the rating schedule for irritable colon syndrome shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Right upper extremity radiculopathy 

The Veteran's service-connected right upper extremity radiculopathy has been rated 10 percent disabling by the RO under the provisions of Diagnostic Code 8515.  38 C.F.R. § 4.124a.  

Under Diagnostic Code 8515, a 10 percent evaluation is assigned for mild incomplete paralysis of the median nerve of the major or minor hand.  A 20 percent evaluation is assigned for moderate incomplete paralysis of the median nerve of the minor hand.  A 30 percent evaluation is assigned for moderate incomplete paralysis of the median nerve of the major hand.  A 40 percent evaluation is assigned for severe incomplete paralysis of the median nerve of the minor hand.  A 50 percent evaluation is assigned for severe incomplete paralysis of the median nerve of the major hand.  A 60 percent evaluation is assigned for complete paralysis of the median nerve of the minor hand, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeable flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Finally, a 70 percent evaluation is assigned for complete paralysis of the median nerve of the major hand, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeable flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

On examination in September 2002, the Veteran reported right upper extremity radicular symptoms.  

On VA examination in March 2007, the Veteran reported that pain emanating from the cervical spine radiated into the right shoulder and right arm.  The examiner diagnosed degenerative disc disease of the cervical spine with painful radiculopathy to the right upper extremity.  The symptoms included weakness, numbness, paresthesias, dysesthesias, pain, and impaired coordination and occurred twice a week.  The examiner noted that nerve conduction studies were unremarkable for neuropathy, but the examiner stated that the symptoms reported by the Veteran were consistent with intermittent radiculopathy.  

On VA examination in April 2009, neurologic testing revealed diminished monofilament perception on the lateral aspect of the right upper arm and diminished strength in the wrists.  There were also diminished deep tendon reflexes on the brachioradialis, biceps, and triceps bilaterally.  The examiner diagnosed radiculopathy.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 8515.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Here, as pertinent symptomatology has to do primarily with the right shoulder and upper arm, Diagnostic Code 8510, dealing with the upper radicular group, is more apt.  

For complete paralysis of the upper radicular group, a 70 percent rating is to be assigned for the major extremity and a 60 percent rating for the minor extremity.  For severe incomplete paralysis, a 50 percent rating is warranted for the major extremity and a 40 percent rating for the minor extremity.  A 40 percent rating is warranted for moderate incomplete paralysis of the major extremity, with a 30 percent rating for the minor extremity.  For mild incomplete paralysis, a 20 percent rating is to be assigned for either extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8510.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a.  

After a full review of the record, the Board finds that a 20 percent rating, but no more, is warranted for the service-connected right upper extremity radiculopathy.  The Veteran has use of his right upper extremity, and it appears that right upper extremity symptoms such as paresthesias are entirely sensory.  As such, he suffers from incomplete paralysis of the right upper extremity.  Because testing has not always yielded objective results, the Board finds that the Veteran's disability is mild in nature.  As such, a 20 percent evaluation under Diagnostic Code 8510 is granted.  The Veteran's symptomatology has not varied widely during the appeals period, and the 20 percent evaluation, therefore, applies to the entire period.  Fenderson, supra.  The Board notes that the Veteran would not fare better had the Board employed Diagnostic Code 8511, which pertains to the middle radicular group because mild symptomatology under that provision would not yield an evaluation in excess of 20 percent.  38 C.F.R. § 4.114a.  

There is no basis upon which to assign disability evaluation higher that 20 percent in that the Veteran manifests no separate and distinct symptoms of right upper extremity radiculopathy not contemplated in the currently assigned 20 percent rating permitted under the Schedule.  See Schafrath, supra.

The Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Rice, supra.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right upper extremity radiculopathy is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right upper extremity radiculopathy with the established criteria found in the rating schedule for upper radicular symptoms shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a rating in excess of 20percent for the service-connected right upper extremity neuropathy.  

Bilateral pes planus 

The Veteran's service-connected bilateral pes planus has been rated 10 percent disabling by the RO under the provisions of Diagnostic Code 5276.  

Diagnostic Code 5276 pertains to acquired flatfoot.  38 C.F.R. § 4.71a.  Under Code 5276, a zero percent rating is warranted for mild flatfoot with symptoms relieved by built-up shoes or arch support.  A 10 percent rating is warranted for moderate flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, whether bilateral or unilateral.  

20 and 30 percent evaluations are assigned for unilateral and bilateral severe acquired flatfeet respectively with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.

Finally, a 50 percent evaluation is assigned for bilateral pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

An August 2002 X-ray study of the feet showed a normal right foot and fused tarsal and metatarsal joints with orthopedic screws at the proximal left tarsal bones and mild degenerative changes of the first metatarsophalangeal joints on the left.  

On VA examination in September 2002, the examiner noted a history of talonavicular joint fusion in the left foot.  There was chronic left foot pain with flare-ups twice a week.  During flare-ups, there was difficulty with coordination and gait.  There was weakness and early fatiguing of the left foot.  The examiner diagnosed left foot arthritis with a history of talonavicular disease with surgical fusion of the talonavicular joints with surgical screws.  

On November 2007 VA medical examination, the examiner noted absent motion with regard to dorsiflexion and plantar flexion.  Progress notes indicated that a 2003 X-ray study of the feet showed no evidence of pes planus and that only surgical fusion of the left ankle was seen.  The left arch was normal on standing and non-weightbearing.  The right foot was normal in appearance with normal arches with standing and non-weightbearing.  There was no pain with manipulation.  There was no evidence of abnormal weightbearing.  The examiner noted that a 2003 X-ray study of the feet indicated no evidence of pes planus.

On April 2009 VA medical examination, the Veteran reported bilateral foot pain, left greater than right.  The right foot did not limit walking, but the left foot did.  There were flare-ups with prolonged weightbearing, which were relieved by rest.  The examiner noted a diminished arch on weight bearing.  The right foot had a good arch at rest, which decreased on weightbearing.  The examiner diagnosed service-connected pes planus with good arches on objective examination with pain and limitation of motion of the left foot secondary to a previous surgery.

There is scant evidence of pes planus.  Nonetheless, the Veteran experiences bilateral foot pain, left greater than right.  The left foot symptomatology limited walking.  The Board is cognizant of these symptoms, but because the evidence has not shown objective evidence of marked deformity, pain on manipulation, swelling on use, or characteristic callosities, the Veteran's service-connected bilateral pes planus does not amount to a severe disability picture.  As such, an increased rating under Diagnostic Code 5276 is not for application.  The Board has reviewed other provisions related to disabilities of the foot, but there is no provision better suited to rating the Veteran's disability.  The Board observes as well that the service-connected disability did not fluctuate in severity during the appeals period, and a staged rating need not be considered.  Fenderson, supra.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2010) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2010) provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  To the extent that they are present, the foregoing manifestations have been taken into account.  However, as the Veteran's disability picture does not amount to severe as outlined in Diagnostic Code 5276, a higher rating is not warranted.

The Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Rice, supra.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral pes planus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral pes planus with the established criteria found in the rating schedule for pes planus shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Scars of the neck 

The Veteran's service-connected scars of the neck have been rated zero percent disabling by the RO under the provisions of Diagnostic Code 7800.  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.  The October 2008 revisions are applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  In this case, the Veteran filed his claim in May 2002, but he was not discharged from active service until August 31, 2002.  Thus, the earliest effective date for the grant of service connection for any disability is September 1, 2002.  See 38 C.F.R. § 3.400 (2010).  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria are applicable.

Under Diagnostic Code 7800 (disfigurement of the head, face, or neck) a 10 percent evaluation is warranted for one characteristic of disfigurement.  Visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement, is assigned a 30 percent evaluation.  Visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement, is assigned a 50 percent evaluation.  An 80 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Under note (1), the 8 characteristics of disfigurement for purposes of evaluation under § 4.118 are: a scar 5 or more inches (13 or more cm.) in length; scar at least one- quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39-sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39-sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39-sq. cm.).  Id.

On September 2002 VA medical examination, the examiner observed a surgical scar on the back of the neck.  

On VA examination in July 2003, the examiner observed the presence of surgical scars on the neck.  The Veteran indicated that the scars were not painful and that they did not present a problem.  The neck scars were horizontal along the crease.  One scar was five centimeters in length.  Another scar was also five centimeters in length and had a one centimeter depression in the middle.  The scars were nontender, nondisfiguring, there were no adhesions, and there was no keloid formation.  The diagnosis was of scars of the anterior neck that were nontender and not disfiguring.

On April 2009 VA medical examination, the Veteran denied pain, functional impairment, tenderness, discharge, and deformity regarding his surgical neck scars.  The examiner noted that the scars on the neck were hardly visible.  They followed the crease.  One was 5.5 centimeters long and .2 centimeters wide.  There was no fixation, deformity, tenderness, or ulceration.  The second scar was 6.5 centimeters in length and .2 centimeters in width.  It was not fixated, and there was no disfigurement, ulceration, or pain on palpation.  The diagnosis was of scars from neck surgery without residuals.

In every instance where the schedule does not provide a zero percent rating for a Diagnostic Code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2010).  Here, the criteria for a compensable evaluation are not met under Diagnostic Code 7800 because there are no characteristic of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).  Indeed, the scars have been characterized as hardly visible, and they are shorter than 13 centimeters and narrower than .6 of a centimeter.  As such, no more than a zero percent evaluation is warranted under Diagnostic Code 7800.  38 C.F.R. § 4.31.  Furthermore, as the Veteran's symptomatology did not vary during the appeals period, a staged rating need not be considered.  Fenderson, supra.

The Board notes that Diagnostic Codes 7803, 7804, and 7805 are potentially applicable but would not result in the assignment of a compensable evaluation.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2008).  Diagnostic Code 7803 pertains to superficial unstable scars.  The Veteran's neck scars are superficial but not unstable, and a compensable evaluation under this provision is precluded.  Diagnostic Code 7804 applies to superficial scars that are painful on examination.  There has been no evidence of pain on examination or otherwise, and a compensable evaluation under Diagnostic Code 7804 is not warranted.  Finally, Diagnostic Code 7805 pertains to scars causing limitation of function.  The Veteran's scars do not, and Diagnostic Code 7805 is not applicable.

The Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Rice, supra.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected scars of the neck is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's neck scars with the established criteria found in the rating schedule for scars shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Scars of the left foot 

The Veteran's service-connected scars of the left foot scars have been rated zero percent disabling by the RO under the provisions of Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.  The October 2008 revisions are applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  In this case, the Veteran filed his claim in May 2002, but he was not discharged from active service until August 31, 2002.  Thus, the earliest effective date for the grant of service connection for any disability is September 1, 2002.  See 38 C.F.R. § 3.400 (2010).  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria are applicable.

Diagnostic Code 7805 pertains to scars, other which are to be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

On September 2002 VA medical examination, the examiner observed a well healed surgical scar on the left foot.

On July 2003 VA medical examination, the examiner observed a well healed surgical scar on top of the third toe measuring four centimeters.  Below the external malleolus, there was a four centimeter scar.  There was an L-shaped scar on the lateral side of the heel that was four centimeters on the horizontal side and seven centimeters on the vertical side.  The scars were not adherent or tender, and there was no keloid formation.  The examiner Diagnostic Code nontender left foot scars.  There was left foot disability due to residuals of a left tarsus fusion, but this was not attributed to the left foot scars.

On VA examination in April 2009, the examiner noted that left foot scarring was not tender.  The scarring was not productive of pain, and there was no functional impairment from the scarring itself.  

Because the left foot scarring is not productive of functional impairment, a compensable evaluation under Diagnostic Code 7805 is not warranted.  See 38 C.F.R. § 4.31.  Furthermore, as the Veteran's symptomatology did not vary during the appeals period, a staged rating need not be considered.  Fenderson, supra.

Diagnostic Code 7801 applies to scars, other than those of the head, face, or neck that are deep or cause limitation of motion.  38 C.F.R. § 4.118 (2008).  Because the Veteran's left foot scarring is neither deep nor productive of limitation of motion, Diagnostic Code 7801 is inapplicable.  Diagnostic Code 7802 pertains to scars that are superficial and that do not cause limitation of motion.  Id.  However, a compensable percent evaluation under Diagnostic Code 7802 is not warranted because such would require that an area of 929 square centimeters be implicated, and it is not.  Similarly, Diagnostic Codes 7803 and 7804 are inapplicable.  Id.  Diagnostic Code 7803 pertains to unstable scars, and the Veteran's have not been described as unstable.  Diagnostic Code 7804 pertains to painful scars.  The Veteran's left foot scars are not painful, and Diagnostic Code 7804 does not apply.

The Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Rice, supra.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected scars of the left foot is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left foot scars with the established criteria found in the rating schedule for scars shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Status-post septoplasty and reduction turbinates

The Veteran's service-connected status-post septoplasty and reduction turbinates has been rated zero percent disabling by the RO under the provisions of Diagnostic Code 6502.  38 C.F.R. § 4.97.  

Under Diagnostic Code 6502, (Septum, nasal deviation of: Traumatic only), disability characterized by 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side warrants a 10 percent evaluation.

On VA examination in August 2002, the Veteran reported continued nasal airway obstruction.  When recumbent, he occasionally required Afrin nasal spray to return to sleep.  Objectively, the examiner observed slight septal deviation to the right and some thickening of the mucosa that caused the right nasal passage to be narrower than the left nasal passage.  There was no hyperemia or exudates.  The examiner diagnosed chronic rhinitis.

In July 2003, the Veteran was afforded another VA medical examination.  The examiner noted in-service surgery for a deviated septum because of difficulty breathing.  There was great improvement after surgery, but the Veteran reported nasal congestion and clear discharge.  He used Afrin every day.  The examiner commented that the Veteran was overusing Afrin, which was causing a rebound effect.  On objective examination, the examiner observed slight deviation.  The nasal passages were narrowed but open.  The mucosa was pale and slightly swollen.  There was no facial or sinus tenderness.  An X-ray study of the paranasal sinuses was negative.  The diagnosis was of status-post septoplasty.  

On VA examination in April 2009, the Veteran complained of nasal stuffiness and congestion.  There were no chronic sinus symptoms.  He had episodes of acute sinusitis once a year for five days.  The Veteran denied incapacitation, and he did not lose time from work due to the condition.  There were no episodes of allergic rhinitis.  The Veteran did not use any medication to control the condition on a regular basis.  The examiner diagnosed status-post septoplasty with no significant obstruction.

Under Diagnostic Code 6502, a 10 percent evaluation is not warranted because a 50 percent obstruction of the nasal passages bilaterally or a complete obstruction on one side.

There is no indication of scarring pursuant to the septoplasty, and the Board need not consider the applicability of scheduler provisions related to scars.

The Board notes that to the extent that episodes of sinusitis are related to the service-connected condition, a compensable evaluation is not warranted.  Under Diagnostic Codes 6510-6514 (General Rating Formula for Sinusitis), a 10 percent evaluation requires one or two incapacitating episodes of sinusitis a year or three to six nonincapacitating episodes a year.  38 C.F.R. § 4.97.  The evidence does not show this frequency of sinusitis, and there is no incapacitation.  A 10 percent evaluation, therefore, is not warranted.

As the Veteran's status-post septoplasty symptomatology did not vary materially during the appeals period, a staged rating need not be considered.  Fenderson, supra.

The Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Rice, supra.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected status-post septoplasty and reduction turbinates is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for deviation of the septum shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

A compensable rating for service-connected GERD is denied.

An evaluation of 20 percent for the service-connected right upper extremity radiculopathy is granted, subject to the law and regulations governing the payment of veterans' benefits.

An evaluation in excess of 10 percent for the service-connected bilateral pes planus is denied.

A compensable disability evaluation for service-connected scars of the neck is denied.

A compensable evaluation for the Veteran's service-connected left foot scars is denied.

A compensable evaluation for status-post septoplasty and reduction turbinates is denied.


REMAND

On VA examination in April 2009, the Veteran indicated that a magnetic resonance imaging (MRI) was planned and that the repeated MRI was being scheduled in order to determine whether additional cervical spine surgery was necessary.  Records of the MRI and subsequent medical consultations have not been associated with the record.  The Board must have a complete record before making a determination on the issue of entitlement to an initial evaluation in excess of 30 percent for post-operative degenerative disc disease of the cervical spine.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (providing that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Thus these records must be added to the claims file.

Next, because additional surgery has been considered, to ensure that the Board has a current understanding of the severity of the Veteran's service-connected cervical spine disability, an orthopedic examination to determine the current severity of the Veteran's service-connected cervical spine disability is in order.  38 C.F.R. § 4.2 (2010); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1995).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Associate with the claims file all VA clinical records dated from July 16, 2008 to the present, including any pertinent hospital records and MRI test reports.

2.  Schedule a VA orthopedic examination to determine the nature and severity of the service-connected cervical spine disability.  Cervical spine range of motion should be measured.  All symptoms should be described in detail; the examiner in this regard should identify any objective evidence of pain or functional loss due to pain associated with the service-connected disability.  The examiner should be requested to provide an opinion as to the extent that cervical spine pain limits the Veteran's functional ability.  The examiner should also be requested to determine whether, and to what extent, the cervical spine exhibits weakened movement, excess fatigability, or incoordination.  Finally, the examiner should comment on the effect of the cervical spine disability on range of motion.  A rationale for all conclusions must be provided.  Pertinent documents in the claims folder must be reviewed in conjunction with the examination.  In the examination report, the examiner must indicate whether the requested claims review was conducted.

3.  Review the record and ensure that all the above actions are completed.  When the RO/AMC is satisfied that the record is complete and that the examination is adequate for rating purposes, the claim should be readjudicated.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow the appropriate time for response.  Thereafter, the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


